Title: The American Commissioners to Lambert Wickes, [25 February? 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Wickes, Lambert


[February 25?, 1777]
Your first we did not receive till eight days after it was dated, your last of the 19th last Evening. We wish to know if the Captns. who have so little regard to their Parole sighnd a written parole or not. If they did we advise you to show it to the Intendant and desire they may be obligd to live up to it. We have applied to the British Embassader for an exchange of Prisoners, but have receivd no answer and are apprehensive no exchange will be made. As the Sailors must on their return to England be instantly pressd if they are exchangd and return, will they not consent to enter into the Service of the united States in preference to being pressd or sent Prisoners to America, one of which must be the Consequence? We advise you in future to permit no Officer that is a Prisoner to go on Shore without a Parole written, which will oblige him to return tho’ his word of honor will not. We are sorry that you should meet with difficulties in disposing of either your prizes or your Prisoners, but by treaty between France and England you may not sell [stay?] farther than is sufficient to repair and to put you and your prizes in a proper state for going elsewhere. For this you can have liberty of the Intendant. You say you have an offer made for the prizes. We do not advise you to sell at any time untill American affairs are on a more settled and regular establishment here, but on Condition of the Purchasers running all risques of any reclaimer. Respecting the Cargo’s taken we are not sufficiently informd to advise you, so particular as we wish to do. But the bearer of this will afford you all the Assistance in his power, and whatever he purchases of you giving his receipt for and on account of Roderique Hortales & Co. or Mr: Beaumarchais, we will be accountable for. As to the Packet If she will answer to cruise with being refitted, we purpose that you should have her valued and the Congress to be accountable for your and Peoples shares after which that She should be fitted as soon as possible for a cruise. Your first Lieutenant is wounded and the State of your Officers is not so particularly known to us. If She is equippd it will be probably at the Expence of some private person, who would wish to have and must have an American to command and will be pleasd we doubt not to have an officer of your recommending. Captn. Nicholson is here at present.
Captn. Weeks
